This is an appeal from the judgment of the court of common pleas of Tulsa county in an action wherein the plaintiff in error was defendant below. Plaintiff in error in due time served and filed his brief in full compliance with the rules of the court, but the defendant in error has wholly failed to file any brief, or to otherwise appear in this court on the merits of the cause, nor has he offered any excuse for his failure to do so.
"Where plaintiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed, appear reasonably to sustain the assignments of error, reverse the cause, with directions, in accordance with the prayer of the petition in error." City National Bank v. Coatney, 122. Okla. 233. 253 P. 481.
In this case the petition in error prays that this cause be reversed, directing the court below to reverse and set aside the judgment rendered in favor of the defendant in error, and that judgment be rendered in favor of the plaintiff in error, and we find upon examination the authorities cited by plaintiff in error reasonably support the contention of the plaintiff in error, and we therefore reverse the judgment of the trial court, and direct it to vacate its former judgment and enter judgment in favor of the plaintiff in error.